Citation Nr: 0312503	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02 04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which determined that new and material 
evidence sufficient to reopen a claim for service connection 
for bilateral pes planus had not been presented.

In a November 2002 decision, the Board found that new and 
material evidence to reopen a claim of entitlement to service 
connection for bilateral pes planus had been submitted and 
granted the appellant's appeal to that extent.  A decision on 
the merits was deferred pending further development under 
regulations then in effect.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the November 2002 decision, the Board noted that the 
appellant had not been provided the required statutory notice 
of the provisions of the VCAA.  Nonetheless, the Board 
proceeded to grant the appellant's appeal to the extent 
stated, as that was an action favorable to the appellant as 
pertains to the benefit which he seeks.  Further, the Board 
deemed it necessary to perform additional development of the 
appellant's case in the form a medical examination.  The 
appellant was informed of this in a February 2003 letter.  
This development was undertaken pursuant to regulations then 
in effect.  See, e.g., 38 C.F.R. § 19.9 (2002).  That 
authority, however, has been removed or restricted in terms 
of the procedure by which it was done.

In Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
Court of Appeals for the Federal Circuit held that, in most 
cases, the Board, absent a knowing waiver from the appellant, 
does not have the statutory authority to obtain additional 
evidence and consider it in its decision without first 
remanding the case to the agency of original jurisdiction, in 
this case, the RO.  This decision also restricted the Board's 
authority to send letters of notification of the provisions 
of the VCAA.

The notice provided to the appellant must, in addition to 
stating the general provisions of the VCAA, specifically 
inform the appellant what evidence the RO will attempt to 
obtain on behalf of the appellant and what evidence the 
appellant is expected to obtain and provide the RO.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The appellant was examined in March 2003, and a March 2003 
letter informed him that the Board had received the results 
of that examination.  The appellant has not been notified of 
the provisions of the VCAA and VA's obligations thereunder, 
and he has not waived his right to have the RO first consider 
the results of the March 2003 examination.

Accordingly, the case is REMANDED for the following:

1.  Provide a letter to the appellant 
which specifically addresses the VCAA and 
its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as 
regards the issue of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the appellant must be 
specifically informed as to what, if any, 
evidence he is to obtain, and what, if 
any, additional evidence the VA will 
obtain on his behalf.  

2.  Readjudicate the appellant's claim, 
de novo, in light of the March 2003 
examination and any additional evidence 
the appellant may submit, as well as all 
the evidence on file.  If the benefits 
sought remain denied, a supplemental 
statement of the case should be issued, 
and the appellant should have an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




